DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Kidnapping with Intent to Secretly Confine, imposed on October 20, 1972, was fully heard and after a careful consideration of the eitire matter it is decided that:
The sentence be and remain as originally imposed.
This Division in reaching this decision considered the fact that applicant was a prisoner of Montana State Prison when he committed this crime and that under these circumstances it was felt the sentence was not excessive.
His request for an appearance before this Division is also denied.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Peter G. Meloy.